ROBB, Associate Justice.
Appeal from concurrent decisions of the Patent Office tribunals, in a trade-mark opposition proceeding, sustaining the opposition and denying registration to appellant.
Many years prior to the'adoption and use of its mark by the applicant, the opposer, the Sherwin-Williams Company, adopted a mark consisting of a terrestial globe and a representation of a tilted paint can discharging its contents over the upper half of the globe. The phrase “Cover the Earth” has been used by the opposer, in connection with its pictorial device. A very large business has been built up by the opposer, and the mark has great value.
Applicant’s mark is applied to goods of the same class. It also uses a representation of the globe, to which paint is being applied in a manner somewhat different from that employed in the Sherwin-Williams mark, but an ocular inspection of the two marks discloses that they are deceptively similar. The decision therefore is affirmed.
Affirmed.